DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new ground of rejection set forth below for claim 28 is necessitated by Applicant’s amendment filed on Sep. 6, 2022. In particular, claim 28 is newly presented. The remaining grounds of rejection set forth below for claims 1-3, 6-11, and 24-27 are the same as those set forth in the previous Office action mailed on May 3, 2022. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 103

Claim Rejections – 35 U.S.C. § 103

Claims 1-3, 6-11, and 24-28 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 7,081,488 B2 (herein “Bardman”) in view of US Patent Application Publication No. 2011/0011305 A1 (herein “Maijala”).
As to claims 1-3 and 6-9: Bardman describes compositions for coating materials (see abstract) comprising pigment particles such as titanium dioxide (see col. 7, ll. 12-15) and a reactive polymer (see col. 13, ll. 20-48) such as a latex (see col. 13, l. 64-65) that forms covalent bonds with the pigment (see col. 12, ll. 45-57) either directly or via a coupling agent (see col. 13, l. 49 to col. 14, l. 19). This formation of a covalent bond is considered to make the pigment and polymer fall within the scope of the recited “functional” additives. Bardman does not include a general or broad disclosure regarding the weight amounts of the polymer and pigment, but Bardman includes two examples in which the amounts of titanium dioxide pigment are 61.5 wt% (see Example 1.1 at col. 31, ll. 29-31) and 63 wt% (see Example 1.2 at col. 32, ll. 65-67) based on the combination of polymer and pigment.
Bardman does not disclose the substitution of a portion of the titanium dioxide with the recited composite pigment of calcium carbonate and titanium dioxide.
Maijala discloses a composite pigment that includes a shell of precipitated calcium carbonate (see ¶ [0008]) around pigment particles such as titanium dioxide (see ¶ [0039]). The composite pigment can be used as a substitute for part or all of the titanium dioxide (see ¶¶ [0019]-[0020]) and the opacity achieved is “at least nearly as good” (¶ [0020]), in opposition to other extenders which must be used in small amounts (see ¶ [0006]).
In light of Maijala, one of ordinary skill in the art would have been motivated to substitute part or all of the titanium dioxide in Bardman’s compositions with Maijala’s composite pigment that includes a shell of precipitated calcium carbonate around pigment particles such as titanium dioxide in order to reduce the cost of titanium dioxide in the composition (see Maijala ¶¶ [0006] and [0022]). One of ordinary skill in the art would have had a reasonable expectation that doing so would at least maintain the opacity of the compositions; because a pigment’s effect on the opacity of the composition is correlated with the composition’s hiding power and contrast ratio, one of ordinary skill in the art would thus have had a reasonable expectation that the contrast ratio would also be at least maintained. It is evident from the exemplary amounts of titanium dioxide pigment taught by Bardman (63 or 61.5 wt%) that such a substitution of titanium dioxide in Bardman’s compositions with Maijala’s composite pigment would result in amounts of titanium dioxide below 63 or 61.5 wt%, and this overlaps the presently recited range of amounts of 55 to 75 wt% based upon the combination of titanium dioxide, composite pigment, and reactive polymer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the presently claimed invention to have substituted part or all of the titanium dioxide in Bardman’s compositions with Maijala’s composite pigment.
As to claim 10: Bardman’s polymers include various acrylic polymers (see col. 13, ll. 20-48).
As to claim 11: The presently recited phrase “pre-composite” has been interpreted to refer to a polymer that has not been made into a composite material. Because Bardman describes acrylic polymers and does not provide any disclosure that they had already been made into a composite material, Bardman’s polymers are considered to fall within the scope of the recited pre-composite polymers.
As to claims 24-27: Bardman discloses that the compositions contain about 5 to about 40 volume % of pigment particles (see col. 9, ll. 20-35). Bardman further discloses several examples (see Examples 3.1-3.6 in Tables 3.1 and 3.2) in which the amounts of pigment and polymer are varied to achieve different pigment volume concentrations. Maijala discloses that excellent opacity is achieved by means of this pigment composition, and also it is possible to use it as a substitute for more than 50 weight percent of the white pigment of the titanium dioxide in for instance a paint composition (see ¶ [0019]).
One of ordinary skill in the art would have merely exercised ordinary creativity by using any appropriate amount of pigment within the scope of Bardman to achieve the desired degree of pigmentation of the composition, and one of ordinary skill in the art would have merely exercised ordinary creativity by substituting any desired amount with the composite pigment of Maijala as discussed above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the presently claimed invention used any appropriate amount of pigment within the scope of Bardman and by substituting any desired amount with the composite pigment of Maijala, including amounts within the scope of the presently recited range and including the presently recited specific amounts.
As to claim 28: Bardman further discloses that the coating compositions are useful for a variety of substrates including paper and paperboard (see col. 28, ll. 8-12).

Response to Arguments

Applicant’s arguments filed Sep. 6, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejection of claim 2 under 35 U.S.C. § 112(b) has been withdrawn in light of the amendment of claim 2 and the associated presentation of new claim 28.

Regarding the rejection under 35 U.S.C. § 103: Applicant argues (paragraph bridging pp. 9-10 of Remarks) that the previously presented examples including the polymers Acronal PLUS 7670 or Evoque 1330 are representative of Bardman because they contain carboxyl groups, and because these moieties cause no significant differences in the final composite particles relative to Bardman’s preferred phosphate groups.
This argument is unpersuasive because it is not accompanied by evidence that establishes that the polymers Acronal PLUS 7670 or Evoque 1330 contain the argued carboxyl groups.

Applicant argues (first full paragraph on p. 10 of Remarks) that the composition presented in Table 5 on Apr. 6, 2022 represents the inorganic composite of Maijala. This argument does not appear to be a rebuttal of the rejection or explain the probative value of this composition. The burden of explaining evidence of non-obviousness lies with the Applicant. MPEP 716.02(b)(II).

Applicant argues (second and third full paragraphs on p. 10 of Remarks) that the differences in optical properties among the compositions are not small because Bardman and Maijala do not contain certain disclosures regarding reductions in amounts of pigments. This argument is unpersuasive because it does not explain why the references’ disclosures would be pertinent to the scope of the Applicant’s evidence regarding optical properties.

Applicant argues (last paragraph on p. 10 of Remarks) that the prior art does not teach what would happen in a reactive polymer (presumably such as in Bardman) and a composite pigment (presumably such as in Maijala) were to be combined. Such a suggestion is found in the portions of Maijala cited in the rejection, in particular ¶¶ [0019]-[0020] which disclose that the composite pigment can be used as a substitute for part or all of the titanium dioxide and the opacity achieved is “at least nearly as good”.

Applicant argues (second paragraph on p. 11 of Remarks) that an additional indicium of unexpected results is significant cost savings. This argument is unpersuasive because it does not explain why the agued cost savings would be unexpected in nature.

Applicant argues (last paragraph on p. 11 of Remarks) that the previously presented examples including the polymers Acronal PLUS 7670 or Evoque 1330 are commensurate with the scope of the claims because one of ordinary skill in the art “could ascertain a trend” from the results.
This argument is unpersuasive because it does not explain what the argued trend is. The argument is additionally unpersuasive because the examples do not include any evidence across different types of polymers from which a trend might be identified. Two instances of the same type of polymer is neither a sufficient number nor a sufficient variety to establish a trend. 

Conclusion

This action is properly final because Applicant's amendment necessitated some of the new ground(s) of rejection presented in this Office action, and because the remainder of the rejections are on the same grounds as set forth in the previous Office Action mailed on May 3, 2022. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764